In re Sphere Drake Insurance PLC;—Defendant; Applying for Writ of Certiora-ri and/or. Review, Parish of Calcasieu, 14th Judicial District Court Div. F, No. 94-1825; to the Court of Appeal, Third Circuit, No. 02-354.
Granted. Consolidated with 2003-C-2104.-
In re Edwards, Virginia Gail as Tutrix of et al.; Edwards, Jaymie D.; Edwards, Eva Co-Tutrix;—Plaintiff(s); Applying for Writ of Certiorari and/or Review, Parish of Calcasieu, 14th Judicial District Court Div. F, No. 94-1825; to the Court of Appeal, Third Circuit, No. 02-354.
Granted. Consolidated 2003-C-2103.